DETAILED ACTION
This Office action is responsive to Applicant’s remarks submitted May 17, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-50 are currently pending (claims 14-25 and 39-50 are withdrawn from consideration).

Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 26-38 (Group 1) in the reply filed on May 17, 2021 is acknowledged.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claims 26 and all dependent thereon are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 26: the limitation “apparatus for wireless communication, in a system comprising, etc.” (line 1; emphasis added) renders the claim(s) indefinite because it is unclear if the body of the claim is comprised within the apparatus or the system. For purposes of examination, the said limitation is interpreted as “apparatus for wireless communication1

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1-12 and 26-37 are rejected under 35 U.S.C. 103 as being unpatentable over US. Publication No. 2016/0234707 (hereinafter “Kazmi”), in view of US. Publication No. 2018/0212739 (hereinafter “Kim”), and in further view of US. Publication No. 2015/0124638 (hereinafter “Sun”).

Regarding claims 1 and 26: Kazmi teaches a method for wireless communication, comprising: 
(See, e.g., [0021], [0058]-[0063]; operation on one or more narrowbands and/or system bandwidth is determined); and
performing a channel measurement procedure on the first frequency band and the second frequency band concurrently (See, e.g., [0063], [0064], and [0081]-[0084]; respective measurement(s) are performed on one or more narrowband and/or system bandwidth).
Kazmi may teach or imply (See, e.g., [0019]), but fails to explicitly state “monitoring, by a wireless device, a first control channel in a first frequency band.” Also, Kazmi may teach or imply (by virtue of the measurement operations discussed therein), but nevertheless fails to explicitly state “transmitting a channel feedback message comprising information associated with the channel measurement procedure.” However, Kim teaches a system that overlaps much of the teachings of Kazmi, while more explicitly stating the actual feedback of the measurement information (See, e.g., [0145]-[0152] and [0160]-[0169]). Kim also teaches monitoring, by a wireless device, a first control channel in a first frequency band (See, e.g., figure 11, [0149], and [0164]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Kim, such as the MTC feedback functionality, within the system of Kazmi, in order to improve MTC UE coverage (note Kim [0145]).
Kazmi modified by Kim may teach and/or inherently include performing the measurement procedure on two band “concurrently”2. To the extent, this feature is not implied and/or inherent to the system of Kazmi modified by Kim, Sun nevertheless teaches concurrent CSI measurements (See, e.g., [0080]-[0081]; note also [0063]-[0072]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system 
The rationale set forth above regarding the method of claim 1 is applicable to the apparatus of claim 26.

Regarding claims 2 and 27: Kazmi modified by Kim, and alternatively Sun, further teaches wherein: the second frequency band is larger than the first frequency band and includes the first frequency band (See, e.g., Kim: figures 10 and 11; note also the explanation set forth above regarding claim 1). The motivation for modification set forth regarding claim 1 is applicable to claim 2.
The rationale set forth above regarding the method of claim 2 is applicable to the apparatus of claim 27. 

Regarding claims 3 and 28: Kazmi modified by Kim, and alternatively Sun, further teaches autonomously determining, by the wireless device, to perform the channel measurement procedure on the first frequency band and the second frequency band (See, e.g., Kazmi: [0153].).
The rationale set forth above regarding the method of claim 3 is applicable to the apparatus of claim 28. 

Regarding claims 4 and 29: Kazmi modified by Kim, and alternatively Sun, further teaches receiving a configuration message conveying a channel measurement request; and performing the channel measurement procedure on the first frequency band and the second frequency band based at least in part on the configuration message (See, e.g., Kazmi: [0113].).


Regarding claims 5 and 30: Kazmi modified by Kim, and alternatively Sun, further teaches identifying a portion of subframes from a plurality of subframes to perform the channel measurement procedure; and performing the channel measurement procedure on the first frequency band and the second frequency band during the identified portion of subframes (See, e.g., Kazmi: [0082]. See also Kim: [0007]). The motivation for modification set forth regarding claim 1 is applicable to claim 5.
The rationale set forth above regarding the method of claim 5 is applicable to the apparatus of claim 30. 

Regarding claims 6 and 31: Kazmi modified by Kim, and alternatively Sun, further teaches identifying a preconfigured set of frequency bands, wherein the first and second frequency bands are included in the preconfigured set of frequency bands (See, e.g., Kazmi: [0018], [0062]. See also Sun: [0126]). The motivation for modification set forth regarding claim 1 is applicable to claim 6.
The rationale set forth above regarding the method of claim 6 is applicable to the apparatus of claim 31. 

Regarding claims 7 and 32: Kazmi modified by Kim, and alternatively Sun, further teaches identifying a set of frequency bands that are adjacent to the first frequency band, wherein the second frequency band is included in the set of frequency bands (See, e.g., Kim: figures 10 and 11; note also the explanation set forth above regarding claim 1). The motivation for modification set forth regarding claim 1 is applicable to claim 7.


Regarding claims 8 and 33: Kazmi modified by Kim, and alternatively Sun, further teaches wherein: the channel feedback message comprises one or more of a full bandwidth channel quality indicator (CQI), a best bandwidth indicator, a bandwidth differential, CQI, a subband report, a precoding matrix indicator (PMI), or combinations thereof (See, e.g., Kazmi: [0016], [0062]. See also Kim [0092] and [0102]; Sun [0051]). The motivation for modification set forth regarding claim 1 is applicable to claim 8.
The rationale set forth above regarding the method of claim 8 is applicable to the apparatus of claim 33. 

Regarding claims 9 and 34: Kazmi modified by Kim, and alternatively Sun, further teaches increasing a number of bits in channel feedback message to carry the contents of the channel feedback message (See, e.g., Kim: [0107]-[0114]). The motivation for modification set forth regarding claim 1 is applicable to claim 9.
The rationale set forth above regarding the method of claim 9 is applicable to the apparatus of claim 34. 

Regarding claims 10 and 35: Kazmi modified by Kim, and alternatively Sun, further teaches determining a set of wideband frequency bands associated with the wireless device monitoring a control channel; and selecting the first and second frequency bands that are within the wideband frequency bands (See, e.g., Kim: figures 10 and 11; also [0107]-[0114]; note also the explanation set forth above regarding claim 1). The motivation for modification set forth regarding claim 1 is applicable to claim 10.
The rationale set forth above regarding the method of claim 10 is applicable to the apparatus of claim 35. 

Regarding claims 11 and 36: Kazmi modified by Kim, and alternatively Sun, further teaches wherein: the channel measurement procedure is performed according to a periodic schedule or an aperiodic schedule (See, e.g., Kazmi: [0016], [0062]. See also Kim [0103]). The motivation for modification set forth regarding claim 1 is applicable to claim 11.
The rationale set forth above regarding the method of claim 11 is applicable to the apparatus of claim 36. 

Regarding claims 12 and 37: Kazmi modified by Kim, and alternatively Sun, further teaches wherein: the first frequency band comprises a 1.4 megahertz (MHz) bandwidth (See, e.g., Kazmi: [0004], [0006], and [0019]. See also Kim [0147]). The motivation for modification set forth regarding claim 1 is applicable to claim 12.
The rationale set forth above regarding the method of claim 12 is applicable to the apparatus of claim 37. 

12.	Claims 13 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi, in view of Kim, in further view of Sun, and in further view of US. Publication No. 2016/0302230 (hereinafter “Novlan”).

Regarding claims 13 and 38: Kazmi modified by Kim, and alternatively Sun, may further teach or imply (See, e.g., Kazmi [0075]-[0078]), but fails to explicitly state wherein: the bandwidth associated with the second frequency band comprises one of a 5 megahertz (MHz) bandwidth or a 20 MHz bandwidth. However, this feature is taught by Novlan (See, e.g., [0140]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to incorporate features from the system of Novlan, such as the band delineations, within the system of Kazmi modified by Kim, and alternatively Sun, in order to accommodate network resources.
The rationale set forth above regarding the method of claim 13 is applicable to the apparatus of claim 38.

Relevant Art
13.	The following prior art not relied upon in this Office action is considered pertinent to Applicant's disclosure: See form PTO-892.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SLOMS whose telephone number is (571)270-7520. The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS SLOMS/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner and Applicant discussed this point; see the summary for interview held May 25, 2021.
        2 Examiner and Applicant discussed the scope of the claimed term “concurrently” with respect to two frequency bands; see the summary for interview held May 25, 2021.